                                       Case 2:21-cv-00022-TLN-CKD Document 19 Filed 01/04/21 Page 1 of 3



                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JODI L. CRANE,                                   Case No. 20-cv-07010-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF TRANSFER
                                                  v.
                                   9

                                  10       CITY OF DUNSMUIR, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Jodi Crane brings this civil rights action against the City of Dunsmuir and various

                                  14   city officials. (Dkt. No. 1.) The Court previously granted Plaintiff’s application to proceed in

                                  15   forma pauperis and screened her complaint pursuant to 28 U.S.C. § 1915. In its screening order,

                                  16   the Court noted that the complaint failed to state a claim, appeared to be filed in the wrong venue,

                                  17   and that Plaintiff could not bring the action on behalf of her business without representation of

                                  18   counsel.1 (Dkt. No. 9.) Plaintiff was given the opportunity to file an amended complaint, which

                                  19   she did. (Dkt. No. 15.) Because the amended complaint fails to demonstrate that venue is proper

                                  20   pursuant to 28 U.S.C. 1391(b), in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this

                                  21   case is TRANSFERRED to the District Court for the Eastern District of California pursuant to the

                                  22   federal venue statutes.

                                  23                                            BACKGROUND

                                  24           A. First Amended Complaint Allegations

                                  25           The facts and allegations of Plaintiff’s amended complaint, like her prior complaint, are

                                  26   difficult to discern. (Compare Complaint, Dkt. No. 1 with First Amended Complaint (“FAC”),

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 7, 13.)
                                       Case 2:21-cv-00022-TLN-CKD Document 19 Filed 01/04/21 Page 2 of 3



                                   1   Dkt. No. 15.) Plaintiff appears to allege that the City of Dunsmuir, City Manager Todd Juhasz,

                                   2   Fire Chief Daniel Padilla, and Mayor Jiliana Lucchessi, violated her rights under the Fifth and

                                   3   Fourteenth Amendments by taking her property without due process. (Dkt. No. 15 at 3.2) She

                                   4   appears to allege that the Defendants conspired to deny her due process rights after a building

                                   5   inspector falsified a report deeming her business a “danger.” (Id. at 4-5.) As a result, Plaintiff’s

                                   6   business was forced to close and she has lost her right to earn a living and all means of support.

                                   7   (Dkt. No. 15-2 at 2.)

                                   8          B. Procedural Background

                                   9          Plaintiff filed this action on October 5, 2020 accompanied by an application to proceed in

                                  10   forma pauperis. (Dkt. No. 1.) The Court granted the in forma pauperis application and reviewed

                                  11   the complaint under 28 U.S.C. § 1915. (Dkt. Nos. 4, 9.) The Court noted that as currently pled,

                                  12   Plaintiff’s complaint failed to state a claim upon which relief could be granted and appeared to be
Northern District of California
 United States District Court




                                  13   filed in the wrong venue since all the Defendants reside with the Eastern District of California and

                                  14   the events described in the complaint also occurred in the Eastern District of California. Two days

                                  15   later, Defendants filed a motion to dismiss or transfer venue, which they withdrew upon receipt of

                                  16   the Court’s Screening Order. (Dkt. Nos. 10, 12.) Plaintiff thereafter filed the now operative

                                  17   amended complaint which omits any claim on behalf of her business JUSTINTIME. (Dkt. No.

                                  18   15.)

                                  19                                               DISCUSSION

                                  20          Pursuant to the general venue statute governing federal question cases such as this, venue

                                  21   is proper in a judicial district (1) “in which any defendant resides, if all defendants are residents of

                                  22   the State in which the district is located”; (2) “in which a substantial part of the events or

                                  23   omissions giving rise to the claim occurred”; or (3) “if there is no district in which an action may

                                  24   otherwise be brought as provided in this section, any judicial district in which any defendant is

                                  25   subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

                                  26   Moreover, section1404(a) allows a transfer of venue by motion of either party, or by the court sua

                                  27

                                  28
                                       2
                                        Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                                                                        2
                                       Case 2:21-cv-00022-TLN-CKD Document 19 Filed 01/04/21 Page 3 of 3



                                   1   sponte, so long as the parties have the opportunity to present their views on the issue. Costlow v.

                                   2   Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986).

                                   3          Plaintiff’s amended complaint fails to demonstrate that venue is proper in this district

                                   4   given that all of the Defendants reside in Dunsmuir, California. While Plaintiff states that

                                   5   “fairness” favors having the case proceed here because “Defendants Counsil [sic] works in

                                   6   courthouse in jurisdiction of Plaintiff county,” the Court does not know what Plaintiff means as

                                   7   defense counsel is a private attorney not affiliated with the District Court for the Eastern District

                                   8   of California. (Dkt. No. 15-1 at 2.) In any event, this does not suggest a basis for venue here

                                   9   under Section 1391(b) as none of the Defendants reside here, none of the events giving rise to

                                  10   Plaintiff’s Section 1983 claim occurred in the Northern District of California, and finally, there is

                                  11   a district—the Eastern District—wherein Plaintiff could have brought her claims.

                                  12          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this case is
Northern District of California
 United States District Court




                                  13   TRANSFERRED to the United States District Court for the Eastern District of California.

                                  14          The Clerk of the Court shall transfer this matter forthwith.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 4, 2021

                                  18

                                  19
                                                                                                     JACQUELINE SCOTT CORLEY
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
